Case 1:19-cv-00736-JLK Document 24 Filed 07/11/19 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-0736-JLK

STATE OF COLORADO,

       Plaintiff,

v.

UNITED STATES DEPARTMENT OF JUSTICE, and
WILLIAM PELHAM BARR, in his official capacity as
Attorney General of the United States,

       Defendants


                        STIPULATION OF EXTENSION OF TIME



       Pursuant to D.C. Colo. LCivR 6.1(a), the parties stipulate to an extension of

fourteen (14) days for the Defendants to respond to the Amended Complaint in this

case, yielding a new response deadline of July 30, 2019.

       This is the first extension of time that has been stipulated under D.C. Colo. LCivR

6.1(a). Prior to this stipulation, Defendants’ deadline to respond to the Amended

Complaint would have been on July 16, 2019, pursuant to Fed. R. Civ. P. 12(a)(2), and

thus, this stipulation is timely submitted prior to that deadline.



       Dated: July 11, 2019




                                               1
Case 1:19-cv-00736-JLK Document 24 Filed 07/11/19 USDC Colorado Page 2 of 2




Respectfully submitted,                      Respectfully submitted,

PHILIP J. WEISER                             JOSEPH H. HUNT
Attorney General                             Assistant Attorney General

/s/     Will Allen                           JOHN R. TYLER
ERIC R. OLSON                                Assistant Branch Director
Solicitor General
PATRICK L. SAYAS                              /s/ Daniel D. Mauler
KATHLEEN SPALDING                            DANIEL D. MAULER
WILL ALLEN                                   Trial Attorney
Senior Assistant Attorneys General           U.S. Department of Justice
Ralph L. Carr Colorado Judicial Center       Civil Division, Federal Programs Branch
1300 Broadway, 10th Floor                    1100 L Street, NW
Denver, CO 80203                             Washington, DC 20530
Telephone: 720-508-6626                      (202) 616-0773
FAX:            720-508-6032                 (202) 616-8470 (fax)
E-Mail:         eric.olson@coag.gov          dan.mauler@usdoj.gov
                pat.sayas@coag.gov
                kit.spalding@coag.gov        Attorneys for the Defendants
                will.allen@coag.gov

Attorneys for the State of Colorado




                                         2
